United States Court of Appeals
                                     For the Seventh Circuit
                                     Chicago, Illinois 60604

                                          May 10, 2001


                                             Before

                             Hon. HARLINGTON WOOD, JR., Circuit Judge

                             Hon. ILANA DIAMOND ROVNER, Circuit Judge

                             Hon. TERENCE T. EVANS, Circuit Judge


CHRIS JACOBS,                                                  ]   On a Motion for an Order
                             Applicant,                        ]   Authorizing the District Court
                                                               ]   to Entertain a Second or
No. 01-1847          v.                                        ]   Successive Petition for
                                                               ]   Collateral Review.
GARY R. MCCAUGHTRY,                                            ]
                             Respondent.                       ]
                                                               ]


                                            ORDER

              The slip opinion of this court issued on May 9, 2001, is amended as follows:

              On page 3, fourth line from the bottom of the last paragraph, the words
      “district court” should be replaced with “Clerk of the United States District
      Court for the Western District of Wisconsin”.